
	
		I
		111th CONGRESS
		1st Session
		H. R. 3407
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Buyer (for
			 himself, Mr. Michaud, and
			 Mr. Brown of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements to laws administered by the Secretary of Veterans Affairs relating
		  to benefits for severely injured veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Severely Injured Veterans Benefit Improvement Act of
			 2009.
		2.Increase in rate
			 of special monthly compensation for severely injured veteransSection 1114(r) of title 38, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by striking $1,893 and inserting $2,840;
			 and
			(2)in paragraph (2),
			 by striking $2,820 and inserting 4,230.
			3.Eligibility of
			 disabled veterans and members of the Armed Forces with severe burn injuries for
			 automobiles and adaptive equipment
			(a)EligibilityParagraph
			 (1) of section 3901 is amended—
				(1)in subparagraph
			 (A)—
					(A)in the matter
			 preceding clause (i), by striking or (iii) below and inserting
			 (iii), or (iv); and
					(B)by adding at the
			 end the following new clause:
						
							(iv)A
				severe burn injury (as determined pursuant to regulations prescribed by the
				Secretary).
							;
				and
					(2)in subparagraph
			 (B), by striking or (iii) and inserting (iii), or
			 (iv).
				(b)Stylistic
			 AmendmentsSuch section is further amended—
				(1)in the matter
			 preceding paragraph (1), by striking chapter— and inserting
			 chapter:;
				(2)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking means— and inserting
			 means the following:;
					(B)in subparagraph
			 (A)—
						(i)in
			 the matter preceding clause (i), by striking any veteran and
			 inserting Any veteran;
						(ii)in
			 clauses (i) and (ii), by striking the semicolon at the end and inserting a
			 period; and
						(iii)in
			 clause (iii), by striking or and inserting a period; and
						(C)in subparagraph
			 (B), by striking any member and inserting Any
			 member.
					4.Increase in
			 non-service-connected disability pension for certain veterans of a period of
			 warSection 1521(e) of title
			 38, United States Code, is amended—
			(1)by striking $4,340 and
			 inserting 4,774; and
			(2)by striking
			 $5,441 and inserting $5,985.
			5.Eligibility of
			 veterans with traumatic brain injury for aid and attendance
			 benefitsSection 1114(o) of
			 title 38, United States Code, is amended by inserting after prosthetic
			 appliances, the following: or if the veteran has suffered
			 traumatic brain injury,.
		6.Authority of Secretary
			 of Veterans Affairs to increase Medal of Honor special pension
			(a)Authority To
			 increase rate of special pensionSubsection (a) of section 1562
			 of title 38, United States Code, is amended—
				(1)by inserting (1) after
			 (a); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)Subject to the
				availability of appropriations for this purpose in advance in an appropriations
				Act, the Secretary may increase the rate of the special pension otherwise in
				effect under paragraph (1) by not more than $1,000.
							(B)The Secretary may not increase the rate of
				a special pension under subparagraph (A) after the Secretary has expended all
				the funds specifically provided for such purpose in an appropriations
				Act.
							(C)The authority under subparagraph (A)
				expires on September 30,
				2013.
							.
				(b)Conforming
			 amendmentSubsection (f)(1)
			 of such section is amended by striking this section and
			 inserting subsection (a)(1).
			7.Extension of
			 provisions relating to pensions for certain hospitalized veteransSection 5503(d)(7) of title 38, United
			 States Code, is amended by striking September 30, 2011 and
			 inserting September 30, 2021.
		8.Effective
			 dateThe amendments made by
			 this Act shall take effect on September 30, 2011.
		
